                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      OCALA DIVISION

MARIA DE LOS ANGELES
NAVARRO,

        Plaintiff,

v.                                                                         Case No: 5:18-cv-473-Oc-PRL


COMMISSIONER OF SOCIAL
SECURITY

        Defendant.


                                                  ORDER
        This matter is before the Court on Plaintiff’s Consent Petition for Attorney Fees. (Doc. 25).

Pursuant to the Equal Access to Justice Act (AEAJA@), 28 U.S.C. '2412(d), Plaintiff requests an

award of attorney’s fees in the amount of $5,707.54 and costs in the amount of $400.00. The

attached schedules of hours confirm the attorney hours. (Doc. 25-2). Plaintiff represents that the

Commissioner has no objection to her petition.

        Plaintiff asserts that she is the prevailing party in this litigation, that the Commissioner=s

position in the underlying action was not substantially justified and that her net worth at the time

proceeding was filed was less than two million dollars.1 On June 17, 2019, the Court entered an

Order reversing and remanding this cause back to the Commissioner for further proceedings



        1
           Under the EAJA, a claimant is eligible for an attorney fee award where: (1) the claimant is a
prevailing party in a non-tort suit involving the United States; (2) the Government=s position was not
substantially justified; (3) the claimant filed a timely application for attorney=s fees; (4) the claimant had a
net worth of less than $2 million at the time the complaint was filed; and (5) there are no special
circumstances which would make the award of fees unjust. 28 U.S.C. ' 2412(d).
pursuant to sentence four of 42 U.S.C. ' 405(g). (Doc. 23). The next day, the Clerk entered

Judgment. (Doc. 24). On August 6, 2019, Plaintiff filed her petition for attorney=s fees. (Doc. 25).

       Plaintiff attached a copy of her assignment of EAJA fees. (Doc. 25-3). In light of the

assignment, Plaintiff requests (and Defendant agrees) that the payment should be made payable to

Plaintiff and delivered to Plaintiff=s counsel unless Plaintiff owes a federal debt. If the U.S.

Department of the Treasury determines that Plaintiff does not owe a federal debt, the government

will accept Plaintiff=s assignment of EAJA fees and pay fees directly to Plaintiff=s counsel.

       Pursuant to the provisions of the Equal Access to Justice Act (28 U.S.C. '2412(d)),

Plaintiff=s petition for attorney=s fees (Doc. 25) is hereby GRANTED. Plaintiff is awarded

attorney=s fees in the amount of $5,707.54 and costs in the amount of $400.00. Payment is

authorized to Plaintiff=s counsel if the Commissioner determines Plaintiff does not owe a debt to

the government.

       DONE and ORDERED in Ocala, Florida on August 14, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                                -2-
